— Order unanimously reversed on the law with costs and cross motion denied. Memorandum: Supreme Court erred in granting summary judgment to plaintiff before issue had been joined (see, CPLR 3212 [a]). The fact that defendants moved for an order of dismissal pursuant to CPLR 3211 (a) did not authorize Supreme Court to entertain plaintiff’s cross motion for summary judgment (see, City of Rochester v Chiarella, 65 NY2d 92, 101-102). (Appeal from Order of Supreme Court, Jefferson County, Gilbert, J. — Permanent Injunction.) Present — Boomer, J. P., Pine, Balio, Lawton and Davis, JJ.